                 IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

PETER STROJNIK,               )              CV 19-00077-SOM-KJM
                              )
          Plaintiff,          )
                              )              ODER ADOPTING MAGISTRATE
     vs.                      )              JUDGE’S FINDINGS AND
                              )              RECOMMENDATION
KAPALUA LAND COMPANY          )
LTD, ET AL.,                  )
                              )
          Defendants.         )
_____________________________ )

                 ORDER ADOPTING MAGISTRATE JUDGE’S
                   FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on September 25, 2019, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the “Findings and

Recommendations To Dismiss Action”, ECF No. [43] are adopted as the opinion

and order of this Court.

      IT IS SO ORDERED.

      DATED: September 25, 2019.



                       /s/ Susan Oki Mollway
                       Susan Oki Mollway
                       United States District Judge
